Webb, Judge.
Is the cash surrender value of a life insurance policy, for the withdrawal of which no steps have been taken by the insured, subject to garnishment by a judgment creditor of the insured?
The question was answered in the negative by the trial court which dismissed the garnishment action. A like question had been answered in the negative by the Supreme Court in Farmers &c. Bank v. National Life Ins. *367Co., 161 Ga. 793 (131 SE 902) (1926). "A creditor of the insured cannot garnish the insurer merely because the insured has an unexercised right to exercise an option to take the cash-surrender value of the policy.” 18 Couch on Insurance 2d 318, § 74: 114.
Argued September 8, 1977
Decided September 19, 1977
Rehearing denied September 30, 1977
Mitchell, Mitchell, Coppedge, Boyett, Wester & Bates, J. Raymond Bates, Jr., for appellant.
Joe Tuggle, Philip R. Lazzara, for appellees.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.